Name: Decision of the EEA Joint Committee No 129/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: agricultural activity;  means of agricultural production;  health;  agricultural policy
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(04)Decision of the EEA Joint Committee No 129/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0008 - 0009Decision of the EEA Joint CommitteeNo 129/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 98/692/EC of 25 November 1998 amending Decision 98/256/EC as regards certain emergency measures to protect against bovine spongiform encephalopathy(2), is to be incorporated into the Agreement.(3) Council Decision 98/745/EC of 17 December 1998 amending Commission Decision 97/534/EC on the prohibition of the use of material presenting risks as regards transmissible spongiform encephalopathies(3), is to be incorporated into the Agreement.(4) Commission Decision 1999/38/EC of 21 December 1998 repealing Decision 98/104/EC concerning certain protection measures relating to classical swine fever in Germany(4), is to be incorporated into the Agreement.(5) This Decision is not to apply to Iceland and Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 77 (Council Decision 98/256/EC) in Part 1.2 of Chapter I of Annex I to the Agreement:"- 398 D 0692: Commission Decision 98/692/EC of 25 November 1998 (OJ L 328, 4.12.1998, p. 28)."Article 2The following indent shall be added in point 64 (Commission Decision 97/534/EC) in Part 1.2 of Chapter I of Annex I to the Agreement:"- 398 D 0745: Council Decision 98/745/EC of 17 December 1998 (OJ L 358, 31.12.1998, p. 113)."Article 3The following point shall be inserted after point 73 (Commission Decision 98/104/EC) in Part 1.2 of Chapter I of Annex I to the Agreement:"73a. 399 D 0038: Commission Decision 1999/38/EC of 21 December 1998 repealing Decision 98/104/EC concerning certain protection measures relating to classical swine fever in Germany (OJ L 11, 16.1.1999, p. 46)."Article 4Point 73 (Commission Decision 98/104/EC) in Part 1.2 of Chapter I of Annex I to the Agreement shall be abrogated.Article 5The texts of Decisions 98/692/EC and 1999/38/EC and of Decision 98/745/EC in the Norwegian language, which are annexed to the Norwegian language version of this Decision, are authentic.Article 6This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 7This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 328, 4.12.1998, p. 28.(3) OJ L 358, 31.12.1998, p. 113.(4) OJ L 11, 16.1.1999, p. 46.